— Appeal by defendant from a judgment of the Supreme Court, Kings County (Myerson, J.), rendered January 21, 1982, convicting him of unlawful imprisonment in the second degree, criminal trespass in the second degree, criminal possession of a weapon in the third degree and menacing, after a nonjury trial, and sentencing him to concurrent jail terms of six months, six months, six months and three months, respectively. Judgment modified, as a matter of discretion in the interests of justice, by reducing the sentences imposed to concurrent terms of five years’ probation on the criminal possession of a weapon charge, three years’ probation on the unlawful imprisonment and criminal trespass charges, and one year’s probation on the menacing charge. As so modified, judgment affirmed, and matter remitted to Criminal Term for the imposition of appropriate conditions of probation, and for further proceedings pursuant to CPL 460.50 (subd 5). The sentences were excessive to the extent indicated. We have considered the other arguments raised by the defendant and have found them to be without merit. Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.